Citation Nr: 0716499	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran had active service from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

The Board notes that the veteran was scheduled for a personal 
hearing before a Veteran's Law Judge sitting at the RO on 
April 12, 2005.  The veteran failed to report for such 
hearing, but upon a finding that he was absent for good 
cause, he was rescheduled for a video-conference hearing 
before a Veterans Law Judge on September 6, 2005.  However, 
he again failed to report for such hearing.  Having received 
no further communication from the veteran regarding 
rescheduling such hearing, the Board considers the veteran's 
request for a hearing on this appeal withdrawn.  See 38 
C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2006).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  A back disorder is not shown in service, there is no 
competent and probative medical evidence demonstrating that a 
current back disorder is causally or etiologically related to 
any disease, injury, or incident in service, and arthritis 
was not manifested within one year of service discharge.  






CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in September 2002, 
prior to the initial unfavorable AOJ decision issued in 
October 2002.  A second VCAA letter was sent in December 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in September 2002 and December 2004 informed the veteran of 
the type of evidence necessary to establish service 
connection; how VA would assist him in developing his claim; 
and his and VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The September 2002 and December 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither VCAA letter nor any subsequent 
communication from the RO to the veteran advised him of the 
evidence necessary to establish entitlement to an initial 
rating or to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, Social Security Administration (SSA) disability 
records, private medical records, and an April 2004 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claim.  At his April 
2004 VA examination, the veteran indicated that he saw a 
doctor in Dallas in 1982 and received aspirin for back pain; 
and that he visited a chiropractor in the 1980s for treatment 
of lower back pain.  However, the veteran provided no further 
identifying information regarding either of these providers 
or the locations of any resultant medical records.  
Therefore, the veteran has not adequately identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
April 2004 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his current back disorder is a 
result of a fall from a pole while in service, in which he 
landed on his tailbone, and that he was treated for injury to 
his back, as well as to both his knees, at the time of the 
fall.  He states that he has sustained no other injuries to 
his lower back since the fall.  The veteran further contends 
that he has experienced lower back pain since his in-service 
fall, and began experiencing severe back pain in 2001.  He 
indicates that presently he has occasional spasms that 
incapacitate him and that he experiences pain constantly.  As 
such, the veteran claims that service connection for a back 
disorder is warranted.    

The veteran's service medical records show that he was 
treated for injury sustained from a fall from a pole in July 
1954.  However, the only injury noted at the time was an 
injury to the right kneecap when he struck his right knee 
against the pole.  The knee was treated by applying an Ace 
bandage, and the veteran was provided pain medication.  The 
only reference to a back problem in the veteran's service 
medical records is in January 1955, when the veteran 
complained of a backache and sinusitis.  No further 
examination or diagnosis regarding his back is indicated at 
that time, or any time during service.   

Post-service records demonstrate a diagnosis of a back 
disorder, namely spondylolisthesis, spondylosis, spinal 
stenosis, degenerative arthritis, and degenerative disk 
disease of the lumbar spine.  Specifically, at a June 2001 
examination, Dr. White diagnosed the veteran with very severe 
diffuse spondylosis of the lumbar spine and spinal stenosis 
at the L4-L5 level based on an MRI.  A June 2002 MRI report 
from Shields MRI indicates moderate spondylosis at the L1-L2 
and L2-L3 disc levels, advanced spondylosis at the L3-L4 and 
L4-L5 disc levels, and moderate spondylosis at the L5-S1 disc 
levels.  The report concluded that the veteran had L4-L5 
marked stenosis of the central spinal canal, lateral recesses 
and neural foramina; advanced underlying multilevel lumbar 
spondylosis and facet artropathy L1-S1, with advanced 
intraforaminal discovertebral and facet hypertrophic changes 
markedly described narrowing the neural foramina and lateral 
recesses L1-L5.  As such, the veteran underwent lumbar spine 
surgery at the L3-L4 and L4-L5 disc levels in approximately 
October 2002.  A letter from Dr. Rodgers dated November 2003 
states that the veteran has degenerative arthritis of the 
lumbar spine.  Further, at his April 2004 VA examination, the 
veteran was diagnosed with degenerative disk disease of the 
lumbosacral spine with grade 1 and 2 spondylolisthesis L4 
relative to L5 and status post-lumbar laminectomy with mild 
to moderate loss of function due to pain.  Therefore, the 
Board finds that contemporary evidence shows that the veteran 
has a current back disability.      

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
back disorder.  The Board first considered whether service 
connection is warranted for a back disorder on a presumptive 
basis as he has a current diagnosis of degenerative arthritis 
of the lumbar spine.  However, the record fails to show that 
the veteran manifested arthritis to a degree of 10 percent 
within one year following his service discharge in March 
1956.  As such, presumptive service connection is not 
warranted arthritis of the back.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  However, 
while the veteran has a current diagnosis of a back disorder, 
the record shows no diagnosis of a back disorder during 
active service or for many years thereafter.  The Board 
observes that the veteran receives SSA disability benefits 
for major depression and sleep apnea.  Records received from 
the SSA show that, in a January 1995 SSA questionnaire, the 
veteran associated back pain as a symptom of the disabilities 
he claimed for SSA purposes, i.e., major depression, sleep 
apnea, fatigue, rage, heart problems, and hypertension.  
Several private medical records the Board received from the 
SSA also reference the condition and functionality of the 
veteran's back as part of examinations for other complaints.  
Specifically, a November 1991 record from Internal Medicine 
of Grapevine notes that the veteran underwent testing 
associated with his back pain in September 1991 and that he 
was taking Motrin for back pain.  Such records also indicate 
that the veteran complained of muscle spasms in the lower 
back and that he had calcium deposits in the cervical spine.  
However, a December 1993 record from Arlington Neurological 
Diagnostic Laboratories states that there was no paraspinal 
muscle spasm or point tenderness.  Further, an October 1994 
record from Orange County Community Hospital notes that the 
veteran denied any acute injuries, chronic pain, or arthritis 
during a review of systems, although the accompanying 
physical examination revealed costovertebral angle tenderness 
and spinal tenderness.  

However, no records received from the SSA, or any other 
source, indicate that the veteran complained specifically of 
any back pain or disorder, especially of the lumbar area, or 
received a diagnosis or treatment for such pain or disorder 
prior to September 1991, approximately 35 years after his 
claimed in-service back injury.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board also notes that there are conflicting medical 
opinions of record regarding whether the veteran's current 
back disorder is directly related to his military service.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board notes that the veteran has alleged that he injured 
his back in service after falling from a pole.  However, the 
Board finds that the veteran's report of an in-service injury 
to the back is not credible in light of the fact that his 
contemporaneous service medical records are silent regarding 
an injury to the back, despite noting a fall from a pole with 
a resulting injury to the right knee.  Additionally, while 
the veteran complained of a backache in January 1955, he did 
not report an injury and there were no objective, clinical 
findings relevant to the back.  Finally, the Board notes that 
the post-service medical evidence fails to show treatment or 
complaints of a back disorder until September 1991, 
approximately 35 years after the veteran's discharge from 
active duty.  As such, any medical opinion based on the 
veteran's reported history of an in-service fall resulting in 
a back injury is not competent.  
In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).   

In a November 2003 letter, Dr. Rodgers stated that it was his 
understanding that the veteran was involved in an incident 
during basic training in 1955 when he was climbing a pole and 
fell quite a distance, landing on the ground and injuring 
himself.  Dr. Rodgers indicated that, although he was not 
there to see the incident, he could only suspect that the 
veteran would have hurt his knees and spine.  As such, Dr. 
Rodgers opined that, likely as not, the injury was the start 
of the veteran's knee and spine degenerative arthritis.  
Although Dr. Rodgers had treated the veteran after his 
October 2002 lumbar spine surgery and is familiar with the 
current condition of the veteran's back, the Board accords no 
probative weight to Dr. Rodgers' opinion.  Specifically, such 
is not competent evidence as it is unsupported by the 
veteran's contemporaneous service medical records, which fail 
to show treatment for a back injury, and appears to be based 
on history supplied by the veteran.  As indicated previously, 
the Board has determined that the veteran's report of an in-
service back injury is not credible.  Therefore, any medical 
opinion based on such history is not competent.  As such, the 
Board is not bound to accept Dr. Rodgers' opinion.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal, supra; 
and Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 
12 Vet. App. 341 (1999).  Moreover, Dr. Rodgers stated that 
he could only suspect that the veteran injured his back as a 
result of his in-service fall.  Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2006); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board accords no 
probative weight to Dr. Rodgers' opinion.  

In contrast, the April 2004 VA examiner opined that the 
veteran's current back disorder was not likely due to the 
right knee injury caused by a fall from the pole while pole 
climbing.  In reaching such conclusion, the examiner reviewed 
the veteran's service medical records, his post-service 
medical records, to include Dr. Rodgers' opinion, interviewed 
the veteran, and conducted a physical examination.  The 
examiner specifically noted that there was no evidence in the 
veteran's service medical records that he sustained an injury 
to his lower back.  Rather, such records mentioned only that 
he injured his right knee in July 1954 when he struck his 
right knee against the pole while pole climbing.  Right knee 
X-rays at such time were negative and the veteran was treated 
with an Ace bandage.  Additionally, the VA examiner 
discounted Dr. Rodgers' opinion in light of the fact that 
such was based on the history given by the veteran, and there 
was no mention that he reviewed the medical records from the 
claims file.  Therefore, as the April 2004 VA examiner 
considered all the evidence of record, to specifically 
include the veteran's service medical records, in offering an 
opinion, the Board accords great probative weight to such 
opinion.  

Therefore, there is no probative or competent medical 
evidence relating the veteran's back disorder to his active 
duty military service.  The Board has considered the 
veteran's own statements regarding his claimed in-service 
etiology of his current back disorder.  However, this is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent and probative evidence of a causal nexus between 
the veteran's back disorder and service, he is not entitled 
to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  Therefore, his claim must be 
denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


